DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 2, and 3 each claim a hybrid solar module mounting assembly for mounting a plurality of solar modules. In each claim, the first recitation of a plurality of solar modules is that of intended use – that the mounting assembly is for mounting a plurality of solar modules. However, the body of each claim also appears to define the dimensions or position of the trim-rail or the bracket with respect to the solar module. It is unclear whether the solar modules are positively claimed and is encompassed by the claim’s scope. For purposes of examination, the claim scope encompasses the mounting assembly for mounting a plurality of solar modules.
	Claims 5, 10, 13, and 17 also appear to define the dimensions or position of the trim-rail or the bracket with respect to the solar module. It is unclear whether the solar modules are for mounting a plurality of solar modules.
Claim 11 appears to further define the solar modules. However, as discussed above, it is unclear if the solar modules are positively claimed and are within the claim’s scope.
	The remainder of the claims are rejected as a result of their dependency from claims 1, 2, or 3.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-12, and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2014/0158184 to West et al. (“West”).
Regarding claim 1, West discloses a solar array mounting system comprising: a hybrid solar module mounting assembly (Fig. 59) for mounting a plurality of solar modules, the hybrid solar module mounting assembly including: a trim-rail of a rail-based mounting system (7, 800; Fig. 56, 57), the trim-rail including a continuous structural rail 800 that extends across a distance approximately as long as at least two adjacent solar modules of the plurality of solar modules; and a bracket (6-9; Fig. 65) of a rail-less mounting system, the bracket having a length that is less than a length of the trim-rail.
Regarding claim 2, West discloses a solar array mounting system comprising: a hybrid solar module mounting assembly (Fig. 59) for mounting a plurality of solar modules, wherein the hybrid solar module mounting assembly includes: a trim-rail of a rail-based mounting system (7, 
Regarding claim 3, West discloses a solar array mounting system comprising: a hybrid solar module mounting assembly (Fig. 59) for mounting a plurality of solar modules, each solar module of the plurality of solar modules having a length and a width, the hybrid solar module mounting assembly including: a trim-rail 800 of a rail-based mounting system (7, 800; Fig. 56, 57), the trim-rail having a length that is greater than a width of a solar module of the plurality of solar modules; and a bracket (6-9; Fig. 65) of a rail-less mounting system, the bracket having a length that is less than or equal to the width of the solar module.
Regarding claims 4, 12, and 19, West discloses that the trim rail 800 is disposed on an outer-most edge of the solar array. 
Regarding claim 6, West disclose that the trim rail is a monolithic structure including a structural rail portion 800 combined with a non- structural trim portion 258.  
Regarding claims 7 and 14, West discloses that the bracket (6-9; Fig. 65) is a micro-rail or a short micro-rail.
Regarding claims 8, 15, and 20, West discloses that the bracket includes a helical vertical drive having a freestanding helical drive element (threaded member) and is vertically adjustable by rotating the freestanding helical drive element (par 0205). 
Regarding claims 9, 16, and 18, West discloses that the bracket is disposed within an outer periphery of the solar array.  
Regarding claim 10, West disclose that the bracket 6-9 extends a portion of a length or width of the at least one solar module.  
Regarding claims 11 and 17, West disclose that the at least one solar module is a first solar module, and the bracket 6-9 extends a discrete portion of a length or width of at least a second solar module of the plurality of solar modules of the solar array.  

Claim(s) 1, 2, 5, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2012/0192926 to Kambara et al. (“Kambara”).
Regarding claim 1, Kambara discloses a solar array mounting system comprising: a hybrid solar module mounting assembly (Fig. 8A, 8B) for mounting a plurality of solar modules, the hybrid solar module mounting assembly including: a trim-rail of a rail-based mounting system 5, the trim-rail including a continuous structural rail 33 that extends across a distance approximately as long as at least two adjacent solar modules of the plurality of solar modules; and a bracket (4, Fig. 15) of a rail-less mounting system, the bracket having a length that is less than a length of the trim-rail.
Regarding claim 2, Kambara discloses a solar array mounting system comprising: a hybrid solar module mounting assembly (Fig. 8A, 8B for mounting a plurality of solar modules, wherein the hybrid solar module mounting assembly includes: a trim-rail of a rail-based mounting system 5, the trim-rail including a continuous structural rail 33 that extends across at least two spaced apart attachments 32, 35 of a roof; and a bracket (4, Fig. 15) of a rail-less mounting system, the bracket being disposed at a corner (see Fig. 65) of at least one solar module of the plurality of solar modules; wherein the trim-rail is not supported by the bracket.
Regarding claims 5 and 13, Kambara discloses that the trim rail 33 includes a lower ledge 33e and an upper ledge (ledge above and parallel to 33e) on only one side of the trim-rail, the lower ledge and the upper ledge mounting the at least one solar module on only the one side of the trim-rail.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE T CAJILIG/Primary Examiner, Art Unit 3633